DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 6/24/22.  Claims 1, 4, 5, 8, 11, 12, 14, 17, and 18 are pending in the application.  Claims 2, 3, 6, 7, 9, 10, 13, 15, 16, and 19-21 are cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 4, 5, 8, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 101.
Claims 1, 4, 5, 8, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 2017/0169040) and further in view of Shan et al. (US 2016/0042296) and Orr et al. (US 10,740,384).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 8, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. 
With respect to claims 1, 8, and 14, the limitation of matching the search term with attribute information, determining that at least one matching entity exists, and determining at least one target attribute, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors” nothing in the claim element precludes the step from practically being performed in the mind. For example, “matching” and “determining” in the context of this claim encompasses the user manually examining attribute information of an entity.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claims 8 and 14 recite a processor to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function of searching and retrieving (“matching” and “determining”) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim recites “receiving a search term” and “outputting and causing to display related information.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “receiving” and “outputting” do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The limitation directed towards “receiving a search term” recites insignificant extra-solution activity.  The courts have recognized such behavior as well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network.”

The limitation directed towards “outputting and causing to display related information” recites insignificant extra-solution activity.  The courts have recognized such behavior as well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics.”

With respect to claims 4, 11, and 17, the limitations are directed towards further defining the output manner, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

With respect to claims 5, 12, and 18, the limitations are directed towards further defining the output manner, by “determining…a weighted sum or the at least one target attribute” which can be performed mentally by a user and is part of the mental process described above.  Further, the “outputting” limitation does not go beyond the identified insignificant extra-solution activity.  As discussed above, the courts have recognized such behavior as well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 2017/0169040) and further in view of Shan et al. (US 2016/0042296) and Orr et al. (US 10,740,384).

With respect to claim 1, Guan teaches a computer implemented method for performing information search and outputting search results, comprising: 
the attribute information comprises video source information indicating a source of each video among the plurality of videos, and the video source information comprises a name of a website indicating a video playing platform where each video among the plurality of videos is source from (Guan, pa 0030, the characteristic information may come from the text characteristic such as … the source of the video, … , the information in the source of the video such as the television station, the website, etc… may be used as the text characteristic for categorizing the video.); 
determining at least one target attribute for each matching entity from the determined at least one matching entity and based on an output manner selected by the user (Guan, pa 0021, In step S12, the preference values for each of the categories of a user identity logging in a terminal device is obtained according to the user identity logging in the terminal device and the preference value for each of the categories of each of user identities., &  pa 0053-0054, In step S131, one or more videos from each of the categories are selected according to the preference value for each of the categories of the user logging in the terminal device and the ranking result. (0054] First, the category selected first is determined according to the preference value for each of the categories of the user identity logging in. The videos of the category having larger preference value or larger normalized preference value have higher probability to be selected. Examiner Note: output manner is indicated by preference value), wherein the at least one target attribute comprises at least one of a video playing amount in the video playing platform, a video score assigned by users of the video playing platform, or a video attention amount associated with the users of the video playing platform (Guan, pa 0034-0036, In step S103, the total score of each of the videos in each of the categories is calculated and sorted according the total score from high to low. [0035] The total score may be calculated with the following formula: Base Score (video )-Hotness (video )xFresshness (video), wherein BaseScore(video) represents the total score of the video, Hotness(video) represents a degree of popularity of the video, and Freshness(video) represents a freshness of the video. The hotness, the number of times of the video being watched is more), wherein the output manner indicates a type of a ranking order based on the at least one target attribute, wherein the output manner further indicates a video source (Guan, pa 0023, one or more videos from each of the categories are selected and pushed to the terminal device for displaying according to the preference value for each of the categories & pa 0030, the characteristic information may come from the text characteristic such as … the source of the video, … , the information in the source of the video such as the television station, the website, etc… may be used as the text characteristic for categorizing the video. & pa 0032, In step S102, the video is categorized according to the characteristic information); and 
outputting and causing to display related information of each matching entity (Guan, Pa 0057, In step S133, the filtered videos are pushed to the terminal device for displaying.) among the determined at least one matching entity in the ranking order based on the at least one target attribute, wherein video source information of each matching entity conforms to the video source indicated by the output manner (Guan, pa 0030, the characteristic information may come from the text characteristic such as … the source of the video, … , the information in the source of the video such as the television station, the website, etc… may be used as the text characteristic for categorizing the video. Pa 0053, In step S131, one or more videos from each of the categories are selected according to the preference value for each of the categories of the user logging in the terminal device and the ranking result & Pa 0057, In step S133, the filtered videos are pushed to the terminal device for displaying.) wherein the related information of each matching entity comprises at least one of a title of a video represented by the matching entity, version information of the video represented by the matching entity, a type of the video represented by the matching entity, or related person information of the video represented by the matching entity (Guan, pa 0025, the videos displayed in the homepage include eight videos in the entertainment category and ten videos in the sport category. Further, they are the first eight videos in ranking in the entertainment category and the first ten videos in ranking in the sport category according to the ranking result in step S10.).
Guan doesn't expressly discuss receiving a search term inputted by a user; matching the search term with attribute information of a plurality of entities in a pre-established knowledge graph, the plurality of entities representing a plurality of videos, determining that at least one matching entity exists in the knowledge graph, wherein the matching entity is an entity of which attribute information matches the search term.
Shan teaches receiving a search term inputted by a user (Shan, pa 0040, receive input query from user);
matching the search term with attribute information of a plurality of entities in a pre-established knowledge graph  (Shan, pa 0041, the search engine uses the knowledge model to identify terms relevant to the query), the plurality of entities representing a plurality of videos (Shan, pa 0041, The term document, in turn, encompasses a wide variety of text bearing linguistic items, including videos having textual tags or annotations), 
determining that at least one matching entity exists in the knowledge graph, wherein the matching entity is an entity of which attribute information matches the search term (Shan, pa 0076, The RAF 702 can use the model 106 to compare the query with a document, which may be referred to as a second linguistic item or an output linguistic item. In doing so, the RAF 702 computes a relevance measure for the query and the document, & pa 0077, For example, assume that the query corresponds to the phrase "Baltimore." Further assume that a first document constitutes the title "Charm City," and a second document constitutes the title "Empire State Building." If successfully trained, the RAF 702 will generate a relevance measure for the pairing ("Baltimore", "Charm City") which is higher than the relevance measure for the pairing ("Baltimore", "Empire State Building");).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Guan with the teachings of Shan because it supplements user behavioral data with knowledge data (Shan, pa 0002).
Guan in view of Shan doesn't expressly discuss causing to display related information of each matching entity.
Orr teaches causing to display related information of each matching entity … wherein the related information of each matching entity comprises at least one of a title of a video represented by the matching entity, version information of the video represented by the matching entity, a type of the video represented by the matching entity, or related person information of the video represented by the matching entity (Orr, Fig. 6C & Col. 26 Li. 19-20, Li. 49-56, At block 520 of process 500, second primary set of media items 614 can be obtained to satisfy the primary user intent. Block 520 can include generating a second primary media search query corresponding to the primary user intent. The second primary media search query can be based on the media-related request (e.g., “Just the ones with Jack Ryan”) and the primary media search query (e.g., “Action movies from the last 10 years”). & Col. 27 Li. 39-41, At block 522 of process 500, second primary set of media items 614 can be displayed on the display unit via user interface 602. In particular, as shown in FIG. 6C).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Guan in view of Shan with the teachings of Orr because it can improve the user experience by decreasing the amount of time spent browsing for media items (Orr, Col. 3 Li. 11-13).

With respect to claim 4, Guan in view of Shan and Orr teaches the method according to claim 1, wherein the output manner corresponds to at least one piece of attribute information; and wherein the determining at least one target attribute based on the output manner further comprises: determining each of the at least one piece of attribute information corresponding to the output manner as the at least one target attribute (Guan, (0054] First, the category selected first is determined according to the preference value for each of the categories of the user identity logging in.).
	
With respect to claim 5, Guan in view of Shan and Orr teaches the method according to claim 4, wherein the outputting related information of each matching entity corresponding to the at least one target attribute in the ranking order based on the at least one target attribute comprises: 
determining, for each matching entity from the at least one matching entity, a weighted sum of the at least one target attribute of each matching entity to obtain a result (Guan, pa 0034-0036, In step S103, the total score of each of the videos in each of the categories is calculated and sorted according the total score from high to low. [0035] The total score may be calculated with the following formula: Base Score (video )-Hotness (video )xFresshness (video), wherein BaseScore(video) represents the total score of the video, Hotness(video) represents a degree of popularity of the video, and Freshness(video) represents a freshness of the video. The hotness, the number of times of the video being watched is more); and outputting, based on the result and the type of the ranking order indicated by the output manner, related information of each matching entity (Guan, Pa 0053, In step S131, one or more videos from each of the categories are selected according to the preference value for each of the categories of the user logging in the terminal device and the ranking result & Pa 0057, In step S133, the filtered videos are pushed to the terminal device for displaying.).

With respect to claims 8, 11, and 12, the limitations are the same as claims 1, 4,  and 5, in the form of a device for outputting information, comprising: one or more processors; and a storage device storing one or more programs, and are rejected for the same reasons.

With respect to claims 14, 17, and 18, the limitations are essentially the same as claims 1, 4, and 5, in the form of a non-transitory computer readable medium storing computer programs, wherein a processor executes the programs, and are rejected for the same reason.

Response to Amendment
35 U.S.C. 101 rejection
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that claim 1 involves massive data because the pre-established knowledge graph would involve extracting massive data/information from multiple data sources.  The Examiner respectfully disagrees. The claim limitations do not require creation of a knowledge graph by extracting massive data/information from multiple data sources.  
Applicant argues that the claims specific limitations, such as “at least one target attribute comprising at least one of a video playing amount in the video playing platform, a video score assigned by users of the video playing platform, or a video attention amount associated with the users of the video playing platform” and “outputting and causing to display related information of each matching entity among the determined at least one matching entity in the ranking order based on the at least one target attribute wherein the related information of each matching entity comprises at least one of a title of a video represented by the matching entity, version information of the video represented by the matching entity, a type of the video represented by the matching entity, or related person information of the video represented by the matching entity” could not be performed in a humans mind.  The Examiner respectfully disagrees. The claim limitation directed towards “determining at least one target attribute” merely encompasses the user manually examining attribute information of an entity.  The claim limitation directed towards “outputting” does not impose meaningful limits on the abstract idea and does nothing more than present observed information.

Applicant argues that claim 1 integrates into a practical application of performing searches and displaying related information of matching entities in a targeted manner because it is similar to claim 1 of example 37 by reciting a specific manner of searching videos located at video playing website platforms and displaying related information.  The Examiner respectfully disagrees.  The claim of Example 37 recites precise language delimiting the type of data to be displayed and how to display it.  See the analysis under step 2a in the example. The present claims fail to provide such detail.  The claim limitations are directed towards the mental steps of matching and determining and add only outputting and displaying related information that is observed as being related to the matching entities.

Applicant argues that the specific solution provided by claim 1 is not well-understood, routine, and conventional because of the discussion in the obviousness rejection.  There is a thorough discussion of the obviousness rejections and the Examiner will not speculate as to which reason is the basis for this argument.  As previously discussed, the only portion of the claim deemed well-understood, routine, and conventional is the “receiving” and “outputting” limitations.


35 U.S.C. 103 rejection
	Applicant argues that Guan does not disclose “determining at least one target attribute for each matching entity from the determined at least one matching entity and based on an output manner selected by the user” because Guan determines a preference value for each category based on a user’s browsing history, rather than a value for each matching entity based on an output manner selected by the user.  The Examiner respectfully disagrees.  The user has determined an output manner by implying a preference value through their browsing history.  This preference value (output manner) for each category of videos is determined for each user based on their browsing history (pa 0018-0022).  The determined categories are used to select appropriate videos to display to the user (pa 0023).  “At least one target attribute for each matching entity” is determined when the videos from preferred categories are selected.  The video with the higher rank (greatest score) is pushed for displaying first (pa 0024).  Since the score of each video is used to determine the ranking, it provides “at least one target attribute.”  See pa 0034-0036 for computation of the score.

	Applicant argues that Guan fails to teach “wherein the output manner indicates a type of a ranking order based on the at least one target attribute, wherein the output manner further indicates a video source” because the output manner is not selected by a user, the output manner does not indicate a type of ranking order based on the at least one target attribute, and the output manner does not indicate a video source.  The Examiner respectfully disagrees.  Since the output manner is determined from a user’s browsing history (pa 0018-0022), the output manner is selected by a user. The output manner, which is indicated by the preference value, indicates a type of ranking order by ranking the videos according to the user preferences (pa 0021-0024).  The characteristic information of a video is used to categorize the video, where this characteristic information can be determined based on the source of the video (pa 0030).  Since the category of the video is determined from the video characteristics and the preference value indicates which categories to select, the output manner indicates the video source (pa 0021-0024).

With respect to the “displaying” amendment, Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Orr et al. (US 10,740,384).

Applicant argues that Shan does not teach “matching the search term with attribute information of a plurality of entities in a pre-established knowledge graph, the plurality of entities representing a plurality of videos” because the structured knowledge resources comprise relationships among linguistic items, rather than representing a plurality of videos, as claimed.  The Examiner respectfully disagrees.  Shan states that the documents used to create the linguistic knowledge graph include videos (pa 0041).  Output linguistic items may correspond to such a document (pa 0041). Therefore, the entities (linguistic items) in the knowledge graph represent a plurality of videos. 

Applicant argues that Shan does not teach “determining that at least one matching entity exists in the knowledge graph, wherein the matching entity is an entity of which attribute information matches the search term” because Shan outputs linguistic items.  The Examiner respectfully disagrees.  The search engine looks to the knowledge graph to identify linguistic items that are relevant to the input query (pa 0041).  Shan states that the input query may represent any input linguistic item, such as one or more keywords specified by the user (pa 0040) and output linguistic items may correspond to such a document (pa 0041). Therefore, the matching entity is “an entity of which attribute information matches the search term.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169